Herlihy, J. P.
The claimant appeals from a decision denying unemployment insurance benefit? The board determined that the claimant was ineligible to receive benefits effective July 8, 1965 on the ground that she was not available for employment. There was no claim for benefits subsequent to July 25. The record discloses that during the period in question claimant answered one newspaper advertisement by telephone, made two other calls to temporary employment agencies and having made no further attempts to obtain employment, there was substantial evidence to support the board’s finding that the efforts were meager; that claimant was not sufficiently attached to the labor market and not available for employment. Decision affirmed, without costs. Reynolds, Aulisi and Staley, Jr., JJ., concur; Taylor, J., not voting.